In a matrimonial action, defendant husband appeals from a judgment of the Supreme Court, Kings County, entered August 10, 1979, which, inter alia, (1) granted plaintiff a divorce on the ground of cruel and inhuman treatment, (2) awarded her alimony and child support in the amount of $660 per week, and (3) awarded her counsel fees in the amount of $7,500. Judgment modified, on the law and the facts, by (1) deleting from the fourth decretal paragraph thereof the sums of $600 and $660 and the words "or alternatively if said child is, at age 21, a full time student, such support shall continue until such child attains his 22nd birthday” and substituting for said sums the sums of $500 and $560, respectively; (2) deleting the eighth decretal paragraph thereof and substituting therefor a provision awarding the plaintiff counsel fees in the sum of $5,000; and (3) deleting the eleventh decretal paragraph thereof. As so modified, judgment affirmed, without costs or disbursements. The awards of alimony and counsel fees were excessive to the extent indicated herein. Special Term erred in directing that defendant pay child support beyond the infant issue’s 21st birthday (see Domestic Relations Law, § 32; cf. Reynolds v Reynolds, 71 AD2d 837). Additionally, the court erred in directing the defendant to maintain a life insurance policy for the benefit of the infant issue (see Gordon v Gordon, 71 AD2d 911; cf. Enos v Enos, 41 AD2d 642). We have considered defendant’s other contentions and have found them to be devoid of merit. Cohalan, J. P., Hargett, O’Connor and Weinstein, JJ., concur.